Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sharron Umoh, Appellant                               Appeal from the County Court at Law of
                                                      Harrison County, Texas (Tr. Ct. No. 2016-
No. 06-18-00007-CV        v.                          10,155-CCL). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
Good Shepherd Medical Center Marshall,                Moseley participating.
Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Sharron Umoh, pay all costs of this appeal.


                                                      RENDERED APRIL 10, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk